        Case 3:17-cv-01061-RMS Document 129 Filed 10/27/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

 COUNCIL ON AMERICAN-ISLAMIC
 RELATIONS – CONNECTICUT and MAKE
 THE ROAD NEW YORK,

                     Plaintiffs,                     Civil Action No.
                                                     3:17-cv-1061-RMS
                         v.

 U.S. CITIZENSHIP AND IMMIGRATION                    ORDER
 SERVICES, U.S. CUSTOMS AND BORDER
 PROTECTION, and U.S. DEPARTMENT OF
 STATE,

                    Defendants.


                                             ORDER

       WHEREAS, the Court previously ordered Defendant Customs and Border Patrol

(“CBP”) to produce a draft Vaughn index to Plaintiffs comprised of all fully-redacted pages

produced in this action as well as 10 percent of all partially-redacted pages to be chosen by

Plaintiffs. See ECF No. 124;

       WHEREAS, a dispute arose between the parties regarding the number of partially-

redacted pages to be included in the draft Vaughn index;

       WHEREAS, the Court held a status conference in this action on October 23, 2020 to

discuss the status of the draft Vaughn index. See ECF No. 125;

       WHEREAS, the Court directed Plaintiffs to file a proposed order reflecting their

proposed resolution of the dispute, see ECF No. 127, and Defendants do not consent to

Plaintiffs’ proposed resolution;

       WHEREAS, the Court ordered Defendants to produce the draft Vaughn index by

February 19, 2021. See id.;
        Case 3:17-cv-01061-RMS Document 129 Filed 10/27/20 Page 2 of 2




       IT IS HEREBY:

       ORDERED that the draft Vaughn index CBP produces to Plaintiffs by February 19,

2021 shall include 316 partially-redacted pages to be chosen by Plaintiffs.




Date: 10/27/2020                     /s/ Robert M. Spector, USMJ
                                    HONORABLE ROBERT M. SPECTOR
                                   UNITED STATES MAGISTRATE JUDGE




                                                2
